This opinion is subject to administrative correction before final disposition.




                                 Before
                      GASTON, HOUTZ, and MYERS
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Jasan E. WILLIAMS
    Aviation Structural Mechanic Second Class (E-5), U.S. Navy
                            Appellant

                             No. 202100006

                        _________________________

                           Decided: 18 May 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Chad C. Temple

 Sentence adjudged 21 September 2020 by a general court-martial con-
 vened at Naval Base San Diego, California, consisting of officer and en-
 listed members. Sentence approved by the convening authority: reduc-
 tion to E-1, confinement for 18 months, and a dishonorable discharge.

                             For Appellant:
                         Brian A. Pristera, Esq.
                    Major Anthony M. Grzincic, USMC

                            For Appellee:
         Lieutenant Commander Jeffrey S. Marden, JAGC, USN
                   Major Clayton L. Wiggins, USMC
                United States v. Williams, NMCCA No. 202100006
                               Opinion of the Court

                            _________________________

           This opinion does not serve as binding precedent, but
                may be cited as persuasive authority under
                 NMCCA Rule of Appellate Procedure 30.2.

                            _________________________

PER CURIAM:
    A members panel sitting as a general court-martial convicted Appellant,
contrary to his pleas, of two specifications of sexual assault in violation of Ar-
ticle 120, Uniform Code of Military Justice [UCMJ], 1 for penetrating Petty Of-
ficer Second Class (E-5) [PO2] Sierra’s 2 vulva with his finger when he knew or
reasonably should have known she was asleep and by causing her bodily harm
by engaging in the same conduct without her consent. 3
    Appellant asserts three assignments of error [AOEs] related to the mem-
bers’ announcement of findings: (1) that Appellant was acquitted when the
panel initially announced he was not guilty of the essential intent element for
both specifications of the Charge; (2) that the military judge erred after the
members initially announced findings by providing the members a new find-
ings worksheet with suggested language that would result in a conviction and
instructing them to return to the deliberation room and then re-announce find-
ings; and (3) that the military judge improperly impeached the original find-
ings announced by the members. 4 We find no prejudicial error and affirm.

                                 I. BACKGROUND

  Appellant was charged in both specifications with digitally penetrating
PO2 Sierra’s vulva “with an intent to abuse, humiliate, harass, and degrade



   1   10 U.S.C. § 920.
   2 All names in this opinion, other than those of Appellant, the judges, and counsel,
are pseudonyms.
   3 The military judge conditionally dismissed the specification of sexual assault by
bodily harm, to become effective upon final appellate review.
   4  Our discussion and holdings for the first two AOEs, finding ambiguity in the
original announcement followed by proper instruction to clarify the ambiguity, render
moot Appellant’s third AOE, which we resolve without additional discussion. See
United States v. Matias, 25 M.J. 356, 361 (C.M.A. 1987).




                                          2
                    United States v. Williams, NMCCA No. 202100006
                                   Opinion of the Court

her, and to arouse and gratify his own sexual desire.” 5 During trial, at Govern-
ment request the military judge issued a variance instruction that allowed the
members to except either, but not both, of these intent prongs. He did so over
Defense objection that the instruction would ease the Government’s burden by
allowing the members to “pick and choose” between listed elements. The vari-
ance instruction read:
             As to Specifications 1 and 2 of the Charge, if you have doubt
         that the accused intended to abuse, humiliate, harass, and de-
         grade [PO2 Sierra], but you believe beyond a reasonable doubt
         that the accused intended to arouse and gratify his own sexual
         desire, you may still reach a finding of guilty so long as all the
         elements of the offense are proved beyond a reasonable doubt,
         but you must modify the specification to correctly reflect your
         findings.
             Conversely, as to Specifications 1 and 2 of the Charge, if you
         have doubt that the accused intended to arouse and gratify his
         own sexual desire, but you believe beyond a reasonable doubt
         that the accused intended to abuse, humiliate, harass, and de-
         grade [PO2 Sierra], you may still reach a finding of guilty so long
         as all the elements of the offense are proved beyond a reasonable
         doubt, but you must modify the specification to correctly reflect
         your findings. 6
    During deliberations, the members asked the court a procedural question
with regard to excepting words on the findings worksheet: “In the example of
each word following intent: abuse, humiliate, harass and degrade, can individ-
ual words be excepted or must it be the whole sentence?” 7 In response, the trial
defense counsel renewed the Defense objection to the variance instruction,
stating, “we feel like we’re in the situation now where the members may feel
like they can just take words off the charge,” and recommended that the mili-
tary judge refer the members to the instruction that was already ruled on and
provided. 8 The military judge responded to the question by re-reading the




   5   Charge Sheet.
   6   R. at 653.
   7   Appellate Ex. XLV.
   8   R. at 666.




                                          3
                 United States v. Williams, NMCCA No. 202100006
                                Opinion of the Court

above variance instruction to the members and then instructed them to resume
their deliberations.
    The members eventually reached findings, which were annotated in the
findings worksheet. 9 The military judge reviewed the findings worksheet and
found it to be in proper form. The senior member then announced the findings
as follows:
            Of Specification 1 of the Charge: Excepting the words “with
         an intent to abuse, harass and degrade her,” of the excepted
         words, Not Guilty; of the Specification as excepted, Guilty.
            Of Specification 2 of the Charge: Excepting the words “with
         an intent to abuse, humiliate, harass, and degrade her,” of the
         excepted words, Not Guilty; of the Specification as excepted,
         Guilty. . . .
              Of the Charge: Guilty. 10
    After a recess, the military judge informed the parties that he wanted en-
sure under the discussion of Rule for Courts-Martial [R.C.M.] 922(b) that the
findings announced were not ambiguous, and that he intended to issue the
members a second findings worksheet and instruct them to ensure the findings
worksheet correctly reflected their findings without reconsidering their find-
ings. Defense counsel objected that the proposed instruction was confusing and
that the members paid close attention and excepted exactly the words they
intended to. The military judge subsequently provided the members a new
findings worksheet, instructing the senior member to “complete this worksheet
such that it accurately reflects the members’ findings” and that “[y]ou may not
reconsider your findings.” 11 The military judge subsequently informed the par-
ties that he had “not found anything to be ambiguous” and that he had “pro-
vided the second findings worksheet to determine if the announcement of the
findings was or was not ambiguous.” 12
    Upon completing the second findings worksheet, the members again an-
nounced their findings in court, this time without excepting the words “with
an intent” from either specification:




   9   Appellate Ex. XXXI.
   10   R. at 672.
   11   Id. at 679.
   12   Id. at 681.




                                          4
                 United States v. Williams, NMCCA No. 202100006
                                Opinion of the Court

            Of Specification 1 of the Charge: Excepting the words “to
         abuse, humiliate, harass and degrade her,” of the excepted
         words, Not Guilty; of the Specification as excepted, Guilty.
            Of Specification 2 of the Charge: Excepting the words “to
         abuse, humiliate, harass and degrade her,” of the excepted
         words, Not Guilty; of the Specification as excepted, Guilty.
              Of the Charge: Guilty. 13

                                   II. DISCUSSION

A. Ambiguous Findings
   We address Appellant’s first AOE by determining whether the first findings
announcement amounted to an acquittal or merely contained an error in the
announcement that could be corrected in a new announcement. This issue is
purely a question of law, as it involves both instructing members 14 and deter-
mining whether the findings can be reasonably read to state an offense. 15 We
therefore review this question de novo.
    It is well settled that “[o]ne or more words or figures may be excepted from
a specification and, when necessary, others substituted, if the remaining lan-
guage of the specification, with or without substitutions, states an offense by
the accused which is punishable by the court-martial.” 16 However, “[a] finding
of guilty to the overall charge, but not guilty to one of the elements of the charge
through exceptions and substitutions, amounts to a finding of not guilty.” 17 “A
finding on the guilt or innocence of the accused is not final until it is formally




   13   Id. at 685.
   14   United States v. Mott, 72 M.J. 319, 325 (C.A.A.F. 2013).
   15   See United States v. Turner, 79 M.J. 401, 404 (C.A.A.F. 2020).
   16   R.C.M. 918(a)(1), Discussion.
   17United States v. Ayalacruz, 79 M.J. 747, 753 (N-M. Ct. Crim. App. 2020) (quoting
United States v. Joseph, No. 201300460, 2015 CCA LEXIS 54, *6 (N-M. Ct. Crim. App.
19 Feb. 2015) (unpublished)).




                                            5
                 United States v. Williams, NMCCA No. 202100006
                                Opinion of the Court

and correctly announced in open court.” 18 If a court formally and correctly an-
nounces a finding of not guilty in open court, it cannot thereafter reconsider its
finding and return a finding of guilty. 19
    “R.C.M. 922 provides military judges with a mechanism to correct errors in
the findings.” 20 Under the rule, “[i]f an error was made in the announcement
of the findings of the court-martial, the error may be corrected by a new an-
nouncement in accordance with this rule. The error must be discovered and the
new announcement made before the final adjournment of the court-martial in
the case.” 21 Members may only “reconsider any finding reached by them before
such finding is announced in open session.” 22
    “If the findings announced are ambiguous, the military judge should seek
clarification.” 23 We have defined ambiguity in other contexts as occurring when
the “language of the action is susceptible to two or more meanings.” 24 When we
evaluate an ambiguity, “we are limited to the consideration of the four corners
of the [document] and may not look elsewhere to matters outside that docu-
ment.” 25 Here, while the military judge stated that there was not an ambiguity
in the original announcement of the findings, he followed the procedures for
resolving an ambiguity by seeking clarification under R.C.M. 922(b) “to deter-
mine if the announcement of the findings was or was not ambiguous.” 26
    In our view, the original announcement of the findings was ambiguous, as
it purported to find Appellant guilty by excepting certain language from the
specifications, while simultaneously also excepting the words, “with an intent,”
which were necessary for the language remaining in the specifications to state




   18 United States v. Trew, 68 M.J. 364, 367 (C.A.A.F. 2010) (quoting United States
v. London, 4 C.M.A. 90, 96, 15 C.M.R. 90, 96 (1954)) (emphasis added).
   19   United States v. Hitchcock, 6 M.J. 188, 189 (C.M.A. 1979).
   20   Trew, 68 M.J. at 368.
   21   R.C.M. 922(d).
   22   R.C.M. 924(a).
   23   R.C.M. 922(b) Discussion.
   24 United States v. Warren, 71 M.J. 505, 508 (N-M. Ct. Crim. App. 2012) (citing
United States v. Loft, 10 M.J. 266, 268 (C.M.A. 1981) in the context of ambiguous con-
vening authority’s actions).
   25   Id.
   26   R. at 681.




                                            6
                 United States v. Williams, NMCCA No. 202100006
                                Opinion of the Court

an offense. 27 We therefore find that the military judge properly sought clarifi-
cation under R.C.M. 922(b) for this ambiguity in the original findings an-
nouncement. We also find that he properly instructed the members not to re-
consider their findings, which must occur prior to announcement, but only to
clarify what their findings were, which can occur with a subsequent announce-
ment prior to adjournment. 28 Upon completing the second findings worksheet
and announcing their findings a second time without excepting the words,
“with an intent,” the members made clear that they did find beyond a reason-
able doubt that Appellant had the requisite intent indicated by the remaining
language in the specifications.
   Accordingly, we hold that the first announcement of findings did not
amount to an acquittal, but merely contained an error in the announcement,
which was corrected in the second announcement.

B. The Second Findings Worksheet
    Appellant’s second AOE asserts that the military judge erred in seeking
clarification of the findings, by providing the members with a second findings
worksheet that removed the words “with the intent” from the excepted words,
which effectively added them back into the specifications. 29 He argues that the
second findings worksheet effectively left no option to acquit Appellant if that
is what the members intended to do. We disagree.
   “The question of whether a jury was properly instructed is a question of
law, and thus, review is de novo.” 30 Here, the military judge provided a second




    27Thus, as originally excepted, the pertinent portions of the specifications read as
follows:
              Specification 1 (Sexual Assault – Asleep): . . . by causing penetra-
          tion of her vulva with his finger when he knew or reasonably should
          have known that she was asleep, humiliate to arouse and gratify his
          own sexual desire.
              Specification 2 (Sexual Assault – Bodily Harm): . . . by causing pen-
          etration of her vulva with his finger by causing bodily harm to her, to
          wit: penetrating her vulva with his finger, without her consent, to
          arouse and gratify his own sexual desire.
    28   See R.C.M. 924; R.C.M. 922(c).
    29   Appellate Ex. XLVII.
     United States v. McDonald, 57 M.J. 18, 20 (C.A.A.F. 2002) (internal quotation
    30

marks and citation omitted).




                                             7
                 United States v. Williams, NMCCA No. 202100006
                                Opinion of the Court

findings worksheet that allowed the members to find Appellant not guilty of
the offenses if they so chose. While the military judge did not specifically dis-
cuss the “with an intent” language with the members, the second findings
worksheet properly allowed the members either to except the originally ex-
cepted language that did not include this essential language or else to acquit.
This was the exact clarification required from the members, since the original
findings worksheet and announcement ambiguously purported both to except
a portion of the essential intent element and to convict. The military judge
could have expressly explained this concept to the members, spelling out how
their findings were ambiguous and that the court needed clarification as to
whether they had or had not found that Appellant possessed the requisite in-
tent beyond a reasonable doubt. However, we find that the formatting of the
second findings worksheet, coupled with the military judge’s instructions to
“complete this worksheet such that it accurately reflects your findings” and to
“make sure the announcement of the findings accurately reflects your find-
ings,” while not “reconsider[ing] [your] findings,” required the members to do
just that. 31 Accordingly, we find no error in the military judge’s instructions or
in his provision of the second findings worksheet to the members.

                                  III. CONCLUSION

   After careful consideration of the record and briefs of appellate counsel, we
have determined that the findings and sentence are correct in law and fact and
that no error materially prejudicial to Appellant’s substantial rights oc-
curred. 32
   The findings and sentence are AFFIRMED.


                                   FOR THE COURT:




                                   RODGER A. DREW, JR.
                                   Clerk of Court




   31   R. at 679.
   32   Articles 59 & 66, UCMJ.


                                         8